UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8453


EDDIE MOORE,

                  Plaintiff – Appellant,

             v.

RUDOLPH   TILLMAN,  in  his   individual  capacity;  JANICE
MONTGOMERY, in her individual capacity; WILLIAM WHITE, in
his individual capacity; DONALD DRISKILL, in his individual
capacity; DENISE HINSON, in her individual capacity; GLENN
S. SHERMAN, in his individual capacity; CHARLES YATES, in
his individual capacity; GLENDA ROBINSON, in her individual
capacity; MARSHALL CLEMENT SANFORD, JR., in his individual
capacity; ROBERT M. STEVENSON, in his individual and
official capacity; JON OZMINT, in his individual and
official capacity,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:07-cv-03209-RBH)


Submitted:    July 23, 2009                 Decided:   July 27, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Moore, Appellant Pro Se.   Frank Barnwell McMaster, John
Gregg McMaster, Jr.,    TOMPKINS & MCMASTER, Columbia, South
Carolina; David Michael Tatarsky, SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Eddie    Moore      appeals       the   district      court’s      order

accepting the recommendation of the magistrate judge and denying

relief    on    his    42    U.S.C.   § 1983      (2006)    complaint.       We      have

reviewed the record and find no reversible error.                        Accordingly,

we affirm for the reasons stated by the district court.                           Moore

v.   Tillman,      No.       3:07-cv-03209-RBH         (D.S.C.    Aug.    18,     2008;

Sept. 25, 2008).            We dispense with oral argument because the

facts    and    legal    contentions      are     adequately     presented      in    the

materials      before       the   court   and    argument    would    not    aid     the

decisional process.

                                                                             AFFIRMED




                                             3